t c memo united_states tax_court james a haigh petitioner v commissioner of internal revenue respondent docket no filed date james a haigh pro_se henry n carriger for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues for decision for petitioner’s taxable_year are is petitioner entitled to married_filing_separately filing_status we hold that he is not is petitioner entitled to certain itemized_deductions in excess of those claimed in the tax_return that he filed with shirley r haigh we hold that he is not is the distribution that shirley r haigh received during from her individual_retirement_account subject_to the additional tax under sec_72 t that respondent determined we hold that it is does petitioner have total and taxable social_security_benefits in the respective amounts that respondent determined we hold that he does is petitioner entitled to relief under sec_6015 we hold that he is not 1in addition to the issues for decision for petitioner’s taxable_year that are listed below in the text there are other questions relating to certain determinations in the notice for that year that are computational in that their resolution flows automatically from our resolution of certain of the issues that we address herein 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in iowa petitioner is a licensed professional engineer who at times not disclosed by the record specialized in consulting on issues relating to environmental engineering and environmental law and regulation at times not disclosed by the record petitioner also spent a total of five years as a licensed financial advisor who performed consulting work for certain small_business develop- ment corporations and their respective owners in that role petitioner aided minorities and women who wanted to establish small businesses by inter alia helping them create the entities through which to conduct their respective businesses obtain loans establish accounting systems including cost accounting systems and install appropriate accounting and tax computer_software petitioner did not prepare tax returns for his clients as part of the services that he performed as a licensed financial advisor in petitioner was involved in an automobile accident and suffered a broken neck beginning around petitioner became a patient at a pain clinic to which he was referred by certain staff at the mayo clinic he has been taking certain prescription medications in order to alleviate the pain associ- ated with the neck injury that he suffered in on date petitioner married shirley r haigh ms haigh we shall refer to petitioner and ms haigh as the haighs before their marriage petitioner and ms haigh exe- cuted a prenuptial agreement prenuptial agreement that re- quired inter alia that they file joint tax returns during their marriage unless it was financially advantageous and both parties agreed to file separate tax returns in before petitioner and ms haigh married and before she was years old ms haigh received a distribution of dollar_figure ira distribution from her individual_retirement_account the hartford life_insurance co hartford reported that ira distribution in form 1099-r distributions from pen- sions annuities retirement or profit-sharing_plans iras insurance contracts etc ms haigh’s form 1099-r that it issued to ms haigh for her taxable_year during petitioner received social_security_benefits totaling dollar_figure from the social_security administration ssa the ssa reported that total amount of benefits in form ssa-1099 social_security_benefit statement form ssa-1099 that it issued to petitioner for his taxable_year petitioner prepared his personal and business tax returns including form_1040 u s individual_income_tax_return that he prepared for ms haigh and himself and that the haighs timely filed for their taxable_year joint_return before petitioner prepared that return ms haigh gave him ms haigh’s form 1099-r in which hartford reported the dollar_figure ira distri- bution that she received during when petitioner was preparing the joint_return he knew that ms haigh had received the ira distribution in before she was years old and that that so-called early distribution was subject_to an additional tax in the joint_return the haighs included in income inter alia ms haigh’s dollar_figure ira distribution showed total and taxable social_security_benefits of dollar_figure and dollar_figure respectively adjusted_gross_income of dollar_figure taxable_income of dollar_figure and total_tax of dollar_figure and claimed total_tax payments of dollar_figure and a refund due of dollar_figure in the joint_return the haighs did not report any additional tax imposed by sec_72 10-percent addi- tional tax with respect to ms haigh’s ira distribution on date respondent issued notice cp-16 to the haighs in that notice respondent informed the haighs that 3line of the joint_return is titled additional tax on iras other qualified_retirement_plans etc 4internal revenue manual pt and date provides that notice cp-16 is used to notify a taxpayer who has filed a tax_return in which the continued they had incorrectly calculated the amount of taxable social_security_benefits shown in the joint_return petitioner’s computational error and that respondent had corrected that error respondent’s correction of petitioner’s computational error resulted in respective increases of dollar_figure in the adjusted_gross_income dollar_figure in the taxable_income and dollar_figure in the total_tax that the haighs showed in that return as a result of the adjustments in notice cp-16 respon- dent reduced the refund claimed in the joint_return by dollar_figure to dollar_figure and applied that refund to an outstanding tax_liability for the taxable_year on date respondent issued notice cp-2000 to the haighs in that notice respondent proposed the following three adjustments to the haighs’ joint_return a 10-percent additional tax of dollar_figure with respect to the ira distribution that ms haigh received in an increase of dollar_figure to continued taxpayer claimed a refund that the taxpayer made one or more mathematical errors in that return the commissioner of internal revenue commissioner corrected those mathematical errors and the commissioner applied any corrected refund amount to offset other liabilities of the taxpayer 5notice cp-16 does not specify whether the tax_liability for the taxable_year to which respondent applied the refund of dollar_figure was attributable to petitioner or to ms haigh who were not married to each other during that year 6notice cp-2000 is used to notify taxpayers of proposed adjustments to their tax_liabilities petitioner’s total social_security_benefits and an increase of dollar_figure to petitioner’s taxable social_security_benefits at no time before date were petitioner and ms haigh divorced or legally_separated on date petitioner and ms haigh began living apart on or about date ms haigh initiated a proceeding for divorce in the iowa district_court woodbury county that proceeding was still pending at the time of the trial in this case on date petitioner sent a letter to respondent petitioner’s date letter to which he attached completed form innocent spouse statement petitioner’s form in petitioner’s form petitioner indicated that when he was preparing the joint_return ms haigh showed him a document indicating that she had paid a penalty on her ira distribution in that form petitioner also indicated that when he questioned ms haigh about that document she refused to 7the increase of dollar_figure to petitioner’s total social_security_benefits is the difference between dollar_figure the amount of total social_security_benefits that the ssa reported in form ssa- that it issued to petitioner for petitioner’s taxable_year and dollar_figure the amount of total social_security_benefits that the haighs reported in the joint_return 8the increase of dollar_figure to petitioner’s taxable social secu- rity benefits is the difference between dollar_figure the portion of petitioner’s total social_security_benefits of dollar_figure that respondent proposed is taxable in notice cp-2000 issued to the haighs on date and dollar_figure the portion of peti- tioner’s total social_security_benefits of dollar_figure reported in the joint_return that respondent calculated was taxable in notice cp-16 issued to the haighs on date contact the plan to obtain a statement showing how this amount the penalty was allocated in both petitioner’s date letter and petitioner’s form petitioner requested that respondent permit him to file an amended tax_return for his taxable_year in order to elect married_filing_separately filing_status married_filing_separately status respondent treated the receipt of petitioner’s date letter and petitioner’s form as the filing by peti- tioner of form_8857 request for innocent spouse relief and began an investigation to determine whether he was eligible for relief under sec_6015 on date respondent issued to the haighs a notice_of_deficiency for their taxable_year notice in the notice respondent determined that the haighs are subject_to the 10-percent additional tax with respect to the ira distribu- tion that ms haigh received in before she was years old respondent also determined that petitioner received total and taxable social_security_benefits of dollar_figure and dollar_figure respectivelydollar_figure 9in the notice issued on date and in notice cp-2000 issued on date respondent rounded to the nearest dollar the total amount of social_security_benefits that respondent determined petitioner received during for convenience we generally shall do the same 10respondent’s determinations in the notice are identi- cal to the adjustments that respondent proposed in notice cp-2000 continued on date ms haigh sent to respondent completed form questionnaire for non-requesting spouse ms haigh’s form in that form ms haigh indicated that petitioner had prepared the joint_return and that she gave him her w-2s and other documentation before petitioner prepared that return ms haigh also indicated in ms haigh’s form that he petitioner asked about the withdrawal the ira distribution i gave him the statement from the bank i told him i paid a penalty but did not know for sure about a tax consequence respondent assigned an examiner respondent’s examiner to review petitioner’s request for relief under sec_6015 after reviewing that request respondent’s examiner prepared a workpaper dated date examiner’s workpaper the exam- iner’s workpaper stated inter alia rs requesting spouse here petitioner had actual knowledge of the income the ira distribution he prepared the return failed his duty_of in- quiry no hardship or abuse equitable to hold liable respondent’s examiner denied petitioner’s request for relief under sec_6015 and c the examiner’s workpaper stated inter alia continued issued on date taxpayers are currently divorced widowed legally_separated or they lived apart prior to the claim solely attributable to the nrs nonrequesting spouse erroneous items penalty on early pension withdrawal rs had full actual knowledge explanation income was reported on return did not claim the penalty on back of line reproduced literally respondent’s examiner also denied petitioner’s request for relief under sec_6015 the examiner’s workpaper stated inter alia tier ii factors taxpayers are currently divorced widowed legally_separated or they had been members of separate households prior to the claim for at least consecutive months no economic hardship explanation no info given he rec’s over for against dollar_figure a month in ss social_security no marital abuse no poor mental or physical health no legal_obligation established knowledge background rs - unknown involvement rs - separate bank accounts nrs - lifestyle changes nrs’s elusiveness duty to inquire nrs - unkn unknown none rs prepared the returns he prepared the return he knew about the pension withdrawal nrs wthd the income before they were married but she gave the to rs the income was reported on return penalty was not living arrangements married rs had knowledge or reason to know explanation income was reported on the return did not claim line on no significant benefit gained made a good_faith effort to comply with the tax laws explanation has not filed but his only income is ss unique circumstances none not meeting tier ii factors - deny claim tier ii consideration against for for based on the above facts it is equitable to hold the rs lia- ble for the balance h ad actual knowledge no hardship or abuse on date respondent’s cincinnati centralized innocent spouse operation cciso sent to petitioner letter 3661c cciso’s date letter dollar_figure in that letter cciso notified petitioner that it had denied his claim for relief under sec_6015 on date ms haigh paid to respondent dollar_figure as a bond against the deficiency that respondent determined in the notice and interest as provided by law as of that date around date respondent applied that bond as a payment against that deficiency and that interest 11the record does not contain cciso’s date letter on date petitioner sent to respondent a letter petitioner’s date protest in which he protested the denial of relief under sec_6015 in cciso’s date letter in petitioner’s date protest petitioner also asserted that the deficiency that respondent determined in the notice was wrong because respondent determined in that notice that during the haighs received more gross_income than they in fact received which caused respondent’s determina- tion of petitioner’s taxable social_security_benefits to be incorrect in petitioner’s date protest petitioner restated his request that respondent allow him to file an amended_return for his taxable_year in order to elect married_filing_separately status on date respondent assigned an appeals officer in respondent’s appeals_office respondent’s appeals officer to consider petitioner’s date protest respondent’s appeals officer sent three letters to petitioner dated january january and date respectively in the letter dated date respondent’s appeals officer explained to petitioner that respondent is not allowed under sec_6015 to compute petitioner’s tax_liability for his taxable_year as if his filing_status were married_filing_separately and that relief under that section requires respondent to allocate the deficiency determined in the notice based upon the items shown in the joint_return in the respective letters dated january and date respondent’s appeals officer explained to petitioner the propriety of respondent’s determina- tion in the notice that petitioner’s taxable social_security_benefits are dollar_figure on date respondent’s appeals officer sent to petitioner another letter date letter in that letter respondent’s appeals officer again explained the propri- ety of respondent’s determination with respect to petitioner’s taxable social_security_benefits in the date letter respondent’s appeals officer also informed petitioner i disagree with your request to split the case into two married filing separate cases i disagree with allow- ing an sic innocent spouse relief you made the decision to file jointly i don’t find you meet the criteria to qualify for innocent spouse relief and the liability has been paid let me know in one week if you will agree if not i will forward your case for trial preparation in an appeals transmittal and case memo-innsp dated date date transmittal memo that respondent’s appeals officer prepared respondent’s appeals officer set forth his conclusions with respect to the positions that petitioner took in petitioner’s date protest with respect to petitioner’s position that respondent erred in determining in the notice that petitioner’s taxable social_security_benefits are dollar_figure respondent’s appeals officer concluded in the date transmittal memo the petitioning husband didn’t agree to the computation of the taxable social_security which was computational and mostly taxed sic by mathematical error proce- dures there should be no disagreement in this case but the petitioner was unwilling or unable to understand the computations of the taxable social_security income and still maintains that he should be sic a refund from the original return with respect to petitioner’s position that he is entitled to relief under sec_6015 respondent’s appeals officer concluded in the date transmittal memo in my examination of the facts of the case i find a joint_return w as filed the error on the return was not attributable to erroneous items of the other spouse the requesting spouse may not have known about the error but should have known of the error when the income was reported i find it equitable to hold the requester liable and the claim was timely filed from a the sic issued notice_of_deficiency with respect to petitioner’s position that he is entitled to relief under sec_6015 respondent’s appeals officer concluded in the date transmittal memo if the petitioning husband can meet his burden_of_proof that he is not equally liable the portion of the liability attributable to the early withdrawal penalty could be shifted to his ex spouse there is no need to shift that liability since the other spouse has paid in full with respect to petitioner’s position that he is entitled to relief under sec_6015 respondent’s appeals officer concluded in the date transmittal memo under f there are factors that can be used to deter- mine if equitable relief exists a there is no marital status now so either one can have relief b is there no economic hardship for the taxpay- ers even though questionable with jeff allegedly in bankruptcy c there are no indications of abuse d i believe the facts are clear in the details of the workpapers that the taxpayer kept their dis- tance and did not know of the issues that created the deficiencies for the other spouse e neither spouse has the legal_obligation to the income_tax_liability of the other outside irs joint liability provisions f the liability is attributable to each spouse as set out above in response the criteria under f i find the spouse are not separated and working on a divorce so i don’t know if they have been separated long enough for inno- cent spouse relief there is no hardship and the amount has been paid abuse is not an issue both spouses should have been aware of the issues there is no other final legal action to determine if either spouse should pay the liability but as stated the other spouse has already paid if we had to split the liability the penalty portion could be attributable to the other spouse by computations but it has been paid in summary i don’t find the petitioner meets suffi- cient criteria for innocent spouse relief and the issue is irrelevant since the tax has been paid reproduced literally opinion petitioner has the burden of establishing that the determi- nations in the notice are wrong see rule a 290_us_111 petitioner also bears the burden_of_proof with respect to the new issues that he is rais- ing including his claim under section dollar_figure see rule a claimed right to file an amended_return it is petitioner’s position that although ms haigh and he filed the joint_return he is entitled to file an amended_return for his taxable_year in order to change his married_filing_jointly status in the joint_return to married_filing_separately status correct erroneous determinations that respondent made in the notice and claim itemized_deductions in excess of those claimed in the joint_return what petitioner apparently fails to understand is that we have jurisdiction to redetermine in a trial de novo13 a deficiency for a taxable_year properly before us see sec_6213 and sec_6214 o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 we may redetermine the correct amount of a deficiency for a taxable_year properly before us even though the amount so redetermined is greater or less than the amount of the deficiency that the commissioner determined for that year see sec_6214 in redetermining the correct 12in a so-called stand-alone nondeficiency case the stan- dard of review under sec_6015 is de novo porter v commis- sioner t c ___ 13at a trial de novo both the taxpayer and the commissioner may present evidence in support of their respective positions on the issues presented amount of a deficiency for a taxable_year properly before us we may consider any issue that a party properly raises including issues relating to the determinations in a notice_of_deficiency alleged errors of the taxpayer in a tax_return filing_status and relief under sec_6015 see eg 99_tc_466 85_tc_527 we reject petitioner’s position that he is entitled to file an amended_return for his taxable_year claimed married_filing_separately status it is petitioner’s position that he is entitled to married_filing_separately status for his taxable_year dollar_figure in support of that position petitioner argues that the joint_return is void because he signed that return under duress sec_6013 permits a husband and wife to file jointly a single tax_return joint_return where spouses elect to file a joint_return for a taxable_year which petitioner and ms haigh did for their taxable_year they are required to compute their tax for the taxable_year on the aggregate income of both spouses and the liability for that tax is joint_and_several see sec_6013 where spouses like petitioner and ms haigh filed a joint_return with respect to a taxable_year 14we have rejected petitioner’s position that he is entitled to file an amended_return for his taxable_year in order inter alia to elect married_filing_separately status neither spouse may thereafter elect married_filing_separately status for that taxable_year where as is true here the time for filing the tax_return of either spouse has expired see 38_tc_530 sec_1_6013-1 income_tax regs however a joint_return for a taxable_year that is signed under duress is not a joint_return for that year for purposes of sec_6013 and the spouse who signed the joint_return under duress will not be held jointly and severally liable for any deficiency in tax that the commissioner determines see 81_tc_634 sec_1_6013-4 income_tax regs in order to prove that a taxpayer signed a joint_return under duress the taxpayer must show that the taxpayer was unable to resist the demands of the taxpayer’s spouse to sign the joint_return and that the taxpayer would not have signed the joint_return absent the constraint that the taxpayer’s spouse applied to the taxpayer’s will stanley v commissioner supra pincite the determination of whether the taxpayer signed a joint_return under duress is dependent on the facts and is measured by a wholly subjective standard id we have found that petitioner prepared and timely filed with ms haigh the joint_return on the record before us we find that petitioner has failed to carry his burden of estab- lishing that ms haigh demanded that he sign that return let alone that she made demands that he was unable to resist on that record we find that petitioner has failed to carry his burden of establishing that he signed the joint_return under duressdollar_figure in further support of his position that he is entitled for his taxable_year to married_filing_separately status petitioner argues that the joint_return is void by operation of the law of the state of iowa iowa law and that respondent violated the 10th amendment 10th amendment to the united_states constitution constitution when respondent refused to allow petitioner to file an amended_return for his taxable_year in order to elect married_filing_separately status as we under- stand petitioner’s argument iowa law required him to sign all documents needed in order to enforce the prenuptial agree- ment iowa code ann sec_596 west he signed the joint_return in accordance with that law and the terms of the prenuptial agreement ms haigh violated iowa law and breached the prenuptial agreement when she refused to sign certain documents relating to the haighs’ taxable_year because of that breach the provision of the prenuptial 15petitioner contends that respondent failed to present evidence establishing that petitioner was not under duress when he signed the joint_return petitioner and not respondent bears the burden of establishing that he signed the joint_return under duress agreement requiring petitioner and ms haigh to file a joint tax_return was made inoperable by iowa law and therefore the joint_return is void and respondent’s refusal to allow him to file an amended tax_return for his taxable_year in order to elect married_filing_separately status fails to give effect to the iowa law that petitioner asserts rendered the joint_return void the 10th amendment to the constitution provides the powers not delegated to the united_states by the constitution nor prohibited by it to the states are reserved to the states respectively or to the people assuming arguendo that peti- tioner’s assertions with respect to the meaning and effect of iowa law were correct we conclude that respondent’s actions did not violate the 10th amendment to the constitution on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to married_filing_separately status claimed itemized_deductions it is petitioner’s position that he is entitled for his taxable_year to certain itemized_deductions in excess of those that the haighs claimed in the joint_return before considering whether petitioner is entitled to any such additional itemized_deductions we address petitioner’s claim that respon- dent violated his right to due process under the 14th amendment due process clause to the constitution when respondent re- fused to allow him to file an amended_return for his taxable_year the due process clause applies to the actions of state governments respondent is an officer of the federal government and is therefore not subject_to that amendment respondent is subject_to the fifth_amendment to the constitution fifth amend- ment that amendment provides in pertinent part no person shall be deprived of life liberty or property without due process of law we shall construe petitioner’s claim under the due process clause as a claim under the fifth_amendment in support of his argument under the fifth_amendment petitioner asserts respondent made erroneous determinations in the notice by determining that during the haighs received more gross_income than they in fact received because of an oversight the haighs did not claim in the joint_return all of the itemized_deductions to which they are entitled haighs’ additional itemized_deductions petitioner attempted to file form 1040x amended u s individual_income_tax_return jointly with ms haigh for the haighs’ taxable_year in order to correct respondent’s erroneous determinations in the notice and the haighs’ error in not claiming the haighs’ additional itemized_deductions but ms haigh refused to sign that form and respondent’s refusal to allow him to file an amended_return for his taxable_year in order to correct the haighs’ failure to claim the haighs’ additional itemized deduc- tions and respondent’s erroneous determinations in the notice prevents him from defending himself from unjust joint_and_several claims we have rejected petitioner’s claim that he is entitled to file an amended_return for his taxable_year we conclude that respondent did not violate petitioner’s rights under the fifth_amendment we turn now to whether petitioner is entitled for his taxable_year to certain itemized_deductions in excess of those that the haighs claimed in the joint_return peti- tioner presented no evidence in support of his position that he is entitled to any such additional deductions on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to certain itemized_deductions in excess of those that the haighs claimed in the joint_return claimed errors in the notice the parties stipulated petitioner and respondent agree that the proposed adjustments in tax_liability included in the notice_of_deficiency are correct petitioner also testified that those determinations are correct petitioner nonetheless claims that there are errors in the notice we turn first to respondent’s determinations in the notice that during petitioner received total and taxable social_security_benefits of dollar_figure and dollar_figure respectively we have found and petitioner admits that the haighs reported in the joint_return total social_security_benefits of only dollar_figure we have found and petitioner admits that he received dollar_figure in total social_security_benefits as reported by the ssa in form ssa-1099 that it issued to petitioner for his taxable_year on the record before us we sustain respondent’s determination that during petitioner received dollar_figure of total social_security_benefits the portion of a taxpayer’s total social_security_benefits that is taxable is determined under sec_86 on the record before us we find that petitioner has failed to carry his burden of showing error in respondent’s determination in the notice that dollar_figure of the dollar_figure of the total social_security_benefits that he received during is taxable social_security_benefits on that record we sustain that determination we turn next to respondent’s determination in the notice to impose the additional tax under sec_72 with respect to ms haigh’s ira distribution sec_72 provides 16see supra note sec_72 annuities certain proceeds of endowment and life_insurance contracts t 10-percent additional tax on early distribu- tions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chap- ter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides certain exceptions to the percent additional tax imposed by sec_72 petitioner admits that ms haigh’s ira distribution is subject_to the percent additional tax under sec_72 petitioner also admits that the haighs were required to report that additional tax in the joint_return on the record before us we sustain respondent’s determination to impose the 10-percent additional tax under sec_72 with respect to ms haigh’s ira distribution claimed relief under sec_6015 it is petitioner’s position that he is entitled to relief under sec_6015 for the portion of the deficiency that respon- dent determined in the notice that is attributable to the 10-percent additional tax with respect to ms haigh’s ira distri- bution before considering that position we shall address two constitutional claims that petitioner raises as we understand it petitioner claims that respondent violated his right to confront witnesses under the confronta- tion clause of the sixth amendment to the constitution confron- tation clause and the due process clausedollar_figure in support of those claims petitioner argues respondent was required but failed to provide him with a copy of ms haigh’s form respondent was required but failed to allow him to respond to the information contained in ms haigh’s form and respondent failed to produce ms haigh as a witness at the trial in this case thereby denying him the opportunity to confront and cross-examine her with respect to petitioner’s claim under the confrontation clause that clause provides in pertinent part in all criminal prosecutions the accused shall enjoy the right to be confronted with the witnesses against him the confrontation clause applies only to criminal prosecutions see 530_f3d_666 8th cir this case is not a criminal prosecution we conclude that respondent did not violate any rights of petitioner under the confrontation clause 17for the reasons stated above we shall treat petitioner’s claim under the due process clause as a claim under the fifth_amendment with respect to petitioner’s claim under the fifth amend- ment that claim inter alia rests upon erroneous factual premises petitioner’s claim under the fifth_amendment assumes that respondent had obligations to provide him with the information that ms haigh sent to respondent and call ms haigh as a witness at the trial in this case sec_1 a income_tax regs provides in pertinent part upon the request of either spouse the internal_revenue_service will share with one spouse the information submitted by the other spouse petitioner could have requested a copy of ms haigh’s form he did not petitioner also could have subpoenaed ms haigh as a witness at the trial in this case see rule he did not we conclude that respondent did not violate petitioner’s rights under the fifth amendmentdollar_figure we turn now to petitioner’s position that he is entitled to relief under sec_6015 c or f with respect to the portion of the deficiency attributable to the 10-percent addi- tional tax imposed with respect to ms haigh’s ira distribution 18see supra note 19assuming arguendo that the factual premises underlying petitioner’s claim under the fifth_amendment were correct we nonetheless would conclude that respondent did not violate petitioner’s rights under the fifth_amendment sec_6015 sec_6015 provides in pertinent part sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applica- ble to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an under- statement of tax attributable to erroneous items of individual filing the joint re- turn c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such under- statement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the defi- ciency in tax for such taxable_year attribut- able to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement sec_6015 provides for purposes of this subsection the term ‘understatement’ has the meaning given to such term by sec_6662 sec_6662 provides sec_6662 imposition of accuracy-related_penalty on underpayments d substantial understatment of income_tax -- understatement -- a in general --for purposes of para- graph the term understatment means the excess of-- i the amount of the tax required to be shown on the return for the tax- able year over ii the amount of the tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6015 is similar to former sec_6013dollar_figure we may look at cases interpreting sec_6013 for guidance when analyzing parallel provisions of sec_6015 see 118_tc_106 affd 353_f3d_1181 10th cir the failure by a spouse requesting relief requesting spouse under sec_6015 to satisfy any of the requirements of that section 20in congress repealed sec_6013 and replaced it with sec_6015 internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 applies to any liability for tax remaining unpaid as of date id sec_3201 112_stat_740 prevents that spouse from qualifying for such relief 119_tc_306 affd 101_fedappx_34 6th cir we shall address only whether petitioner meets the require- ments of sec_6015 that is because our resolution of that question resolves the question of whether petitioner is entitled to relief under sec_6015 regarding the portion of the deficiency attributable to the 10-percent additional tax imposed with respect to ms haigh’s ira distribution in support of his position that he meets the requirements of sec_6015 petitioner argues that when he was prepar- ing the joint_return he did not know that ms haigh had failed to pay the 10-percent additional tax with respect to the ira distribution that she received in what petitioner may or may not have known regarding whether ms haigh paid that additional tax is not material to our determining whether peti- tioner knew or had reason to know of the understatment of tax shown in the joint_return see sec_6015 the haighs were required to report the 10-percent additional tax in the joint_return regardless of whether ms haigh had already paid it we have found petitioner prepared the joint_return in that return the haighs included in income ms haigh’s dollar_figure ira distribution when peti- tioner was preparing that return he knew a that ms haigh received the ira distribution in before she was years old and b that that distribution was subject_to the 10-percent additional tax and the haighs did not report in the joint_return the 10-percent additional tax with respect to ms haigh’s ira distribution on the record before us we find that petitioner had actual knowledge of the understatement_of_tax attributable to the percent additional tax with respect to ms haigh’s ira distribu- tion on that record we further find that petitioner has failed to carry his burden of establishing that he satisfies sec_6015 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to relief under sec_6015 for his taxable_year sec_6015 sec_6015 provides in pertinent part sec_6015 relief from joint_and_several_liability on joint_return c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d election -- a individuals eligible to make election -- i in general --an individual shall only be eligible to elect the applica- tion of this subsection if-- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint re- turn was filed at any time during the 12-month_period ending on the date such election is filed we shall address only whether petitioner meets the require- ments of sec_6015 that is because our resolution of that question resolves the question of whether petitioner is entitled to relief under sec_6015 regarding the portion of the deficiency attributable to the 10-percent additional tax with respect to ms haigh’s ira distribution we have found on date petitioner sent to respondent petitioner’s date letter to which he attached petitioner’s form respondent treated the receipt of that letter and that form as the filing by petitioner of form_8857 request for innocent spouse relief and began an investigation to determine whether he was eligible for relief under sec_6015 at no time before date were petitioner and ms haigh divorced or legally sepa- rated see sec_6015 and on date petitioner and ms haigh began to live apart see sec_6015 on the record before us we find that petitioner does not satisfy sec_6015 on the record before us we find that petitioner is not entitled to relief under sec_6015 for his taxable_year sec_6015 sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has pre- scribed procedures in revproc_2003_61 2003_2_cb_296 reve- nue procedure that are to be used in determining whether it would be inequitable to find the requesting spouse liable for part or all of the deficiency in question that revenue proce- dure lists seven threshold conditions threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite respondent concedes that those conditions are satisfied in the instant case where as here the requesting spouse satisfies the thresh- old conditions revproc_2003_61 sets forth the follow- ing factors that are to be considered in determining whether that spouse is entitled to relief under sec_6015 whether the requesting spouse is separated or divorced from the nonrequesting spouse marital status factor whether the requesting spouse would suffer economic hardship if not granted relief economic hardship factor whether the requesting spouse knew or had reason to know of the item giving rise to the deficiency knowledge factor whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax liabil- ity pursuant to a divorce decree or agreement legal_obligation factor whether the requesting spouse received a significant benefit from the item giving rise to the deficiency significant benefit factor whether the requesting spouse has made a good_faith effort to comply with tax laws for the taxable years following the taxable_year to which the request for such relief relates compliance factor see revproc_2003_61 sec_4 a c b pincite other factors that may be considered under revproc_2003_61 are whether the nonrequesting spouse abused the requesting spouse abuse factor and whether the requesting spouse was in poor mental or physical health mental or physical health factor at the time he or she signed the tax_return return or at the time he or she requested relief revproc_2003_61 sec_4 b c b pincite where the nonrequesting spouse abused the requesting spouse or the requesting spouse was in poor mental or physical health at the time he or she signed the return or at the time he or she re- quested relief the abuse factor or the mental or physical health factor as the case may be will be taken into account id however where the nonrequesting spouse did not abuse the requesting spouse or the requesting spouse was not in poor mental or physical health at the time he or she signed the return or at the time he or she requested relief the abuse factor or the mental or physical health factor as the case may be will not be taken into account id in making our determination under sec_6015 we shall consider the factors set forth in revproc_2003_61 and any other_relevant_factors no single factor is to be determina- tive in any particular case and all factors are to be considered and weighed appropriately with respect to the marital status factor we have found that on date petitioner and ms haigh began living apartdollar_figure on the record before us we find that petitioner and ms haigh were separated at the time petitioner requested relief under sec_6015 with respect to the economic hardship factor on the 21on or about date ms haigh initiated a proceeding for divorce in the iowa district_court woodbury county 22in determining whether a requesting spouse will suffer economic hardship revproc_2003_61 sec_4 c 2003_2_cb_296 requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs that regulation generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part ii information from taxpayer --in determining a reasonable amount for basic living_expenses the direc- tor will consider any information provided by the taxpayer including-- a the taxpayer's age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer's production_of_income such as dues for a trade_union or continued record before us we find that petitioner has failed to carry his burden of establishing the amount of his basic living_expenses on that record we also find that petitioner has failed to carry his burden of establishing that he would be unable to pay his basic living_expenses if he were required to pay the portion of the deficiency determined in the notice that is attributable to the 10-percent additional tax with respect to ms haigh’s ira distributiondollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that he would suffer economic hardship if not granted relief under sec_6015 continued professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer's expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director 23indeed we have found that on date ms haigh paid to respondent dollar_figure as a bond against the deficiency that respondent determined in the notice and interest as provided by law as of that date and that around date respondent applied that bond as a payment against that deficiency and that interest with respect to the knowledge factor we have found petitioner prepared the joint_return in that return the haighs included in income ms haigh’s dollar_figure ira distri- bution when he was preparing the joint_return peti- tioner knew a that ms haigh received the ira distribution in before she was age years old and b that that distribution was subject_to the 10-percent additional tax and the haighs did not report in the joint_return the percent additional tax with respect to ms haigh’s ira distribu- tion on the record before us we find that petitioner had actual knowledge that the ira distribution that ms haigh received in before she was years old was includible in income and that that distribution was subject_to the percent additional tax with respect to the legal_obligation factor on the record before us we find that petitioner has failed to carry his burden of establishing that there is any agreement that provides that ms haigh has a legal_obligation to pay any outstanding tax_liability that she and petitioner incurred while married with respect to the significant benefit factor respondent does not dispute that petitioner did not receive a benefit beyond normal support from ms haigh’s ira distribution normal support is not a significant benefit 93_tc_355 with respect to the compliance factor respondent does not dispute that petitioner has made a good_faith effort to comply with the tax laws for taxable years after with respect to the abuse factor we have found in petitioner was involved in an automobile accident and suffered a broken neck beginning around he became a patient at a pain clinic to which he was referred by certain staff at the mayo clinic and he takes certain prescription medications in order to alleviate the pain associated with the neck injury that he suffered in petitioner testified that because of the pain medications that he takes stressful situa- tions can be disorienting and difficult for him petitioner asserts that ms haigh abused him by intentionally creating stressful situations that could cause him to become disoriented on the record before us we find that petitioner has failed to carry his burden of establishing that ms haigh abused him with respect to the mental or physical health factor as discussed above we have found in petitioner was involved in an automobile accident and suffered a broken neck beginning around he became a patient at a pain clinic to which he was referred by certain staff at the mayo clinic and he takes certain prescription medications in order to allevi- ate the pain associated with the neck injury that he suffered in on the record before us we find that petitioner had health issues at the time he signed the joint_return and at the time he requested relief under sec_6015 however we have also found petitioner prepared the joint_return and when he was preparing that return he knew a that the ira distribution that ms haigh received in before she was years old was includible in income and b that that distribution was subject_to the 10-percent additional tax on the record before us we find that petitioner has failed to carry his burden of establishing that his health issues impeded his ability to meet his tax obligations when he filed the joint_return and when he requested relief under sec_6015dollar_figure with respect to any other factors that are relevant to our determination of whether petitioner is entitled to relief under sec_6015 we have found on date ms haigh paid to respondent dollar_figure as a bond against the deficiency that respondent determined in the notice and interest as provided by law as of that date and around date respondent applied that bond as a payment against that deficiency and that interest based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that it would be inequitable to hold him liable for the portion of the deficiency determined in the notice that i sec_24see banderas v commissioner tcmemo_2007_129 attributable to the 10-percent additional tax with respect to ms haigh’s ira distribution on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to relief under sec_6015 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure to reflect the foregoing decision will be entered for respondent 25respondent contends that our scope of review in this case should be limited to the administrative record that respondent developed before denying petitioner relief under sec_6015 that is because according to respondent in 439_f3d_455 8th cir revg 123_tc_85 the united_states court_of_appeals for the eighth circuit the court to which an appeal in this case would normally lie limited our scope of review in cases under sec_6320 and sec_6330 to the commissioner’s administrative record according to respondent it would be incongruous for this court to look outside the administrative record in sec_6015 cases yet at least in the eighth circuit be bound by the limits of the administrative record in cdp matters involving sec_6320 and sec_6330 robinette did not involve sec_6015 and is not squarely in point we are not required to follow robinette in this case see 54_tc_742 affd 445_f2d_985 10th cir see also 99_tc_490
